Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 1 of 16 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   THE LAW OFFICE OF HAKIMI &
     SHAHRIARI
 4   7080 Hollywood Blvd., Suite 804
     Los Angeles, CA 90028
 5
     Telephone: (323) 672 - 8281
 6   Facsimile: (213) 402 - 2170
 7   Attorneys for Plaintiff,
     SHAMAR JACKSON
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
     Shamar Jackson,                               Case No.:
12
               Plaintiff,
13
         v.                                   COMPLAINT FOR VIOLATIONS
14                                            OF: AMERICAN’S WITH
     Gary Kasden, as an Individual; Megan     DISABILITIES ACT OF 1990, 42
15   Kasden, as an individual; and Does 1-10, U.S.C. § 12181 et seq.; UNRUH
                                              CIVIL RIGHTS ACT, CALIFORNIA
16           Defendants.                      CIVIL CODE § 51 et seq.
17
18
19
20
              Plaintiff Shamar Jackson (hereinafter referred to as “Plaintiff”), complains of
21
     Gary Kasden, as an Individual; Megan Kasden, as an individual; and Does 1-10
22
     (each, individually a “Defendant” and collectively “Defendants”) and alleges as
23
     follows:
24
                                 I.     PARTIES
25
              1.    Shamar Jackson suffers from limitations cause by an aortic heart valve
26
27   repair and scoliosis in his spine. He has difficulty walking and getting around. He

28   gets shortness of breath and limited range of movement in his lower and mid body.

                                            COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 2 of 16 Page ID #:2



 1   Exhaustion, light headedness and heart murmur limit major life functions. Plaintiff
 2   is a California resident with physical disabilities. Plaintiff is qualified as being
 3
     disabled pursuant to 42 USC Section 12102(2)(A), the California Unruh Civil
 4
     Rights Act, Sections 51, et seq. and 52, et seq., and other statutory laws which
 5
     protect the rights of “disabled persons”. Plaintiff has a “physical disability” as
 6
     defined by California Government Code §12926. Plaintiff has been issued a blue
 7
     permanent disability Disabled Person Parking Placard by the State of California.
 8
           2.     Defendant Gary Kasden, as an Individual; Megan Kasden, as an
 9
10   individual; owned the property (“Property”) located at 6300 Sepulveda Blvd., Van

11   Nuys, CA 91411 at all relevant times.

12         3.     There is a business establishment on the Property known as the “Ortho
13   Mattress” (hereinafter “business”).
14         4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
15   owners, subsidiaries, parent companies, employers, employees, agents, corporate
16   officers, managers, principles and/or representatives of Defendants. Plaintiff is
17   unaware of the true names and capacities of Defendants sued herein, as DOES 1
18
     through 10, inclusive, and therefore, sues those Defendants by fictitious names.
19
     Plaintiff requests that the Court grant leave to amend this complaint to allege the
20
     true names and capacities when determined by whatever source.
21
           5.     Plaintiff alleges that Defendants at all times have been and are relevant
22
     to this cause of action, the owners, franchisees, lessees, general partners, limited
23
     partners, agents, employees, employers, represent partners, subsidiaries, partner
24
25   companies, and/or joint ventures of the remaining Defendants and were acting

26   within the course and scope of that relationship. Plaintiff is further informed and
27   believes and alleges that each of the Defendants gave consent to, ratified, and/or
28   authorized the acts alleged of each of the remaining defendants.
                                            2
                                        COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 3 of 16 Page ID #:3



 1          6.     Plaintiff visited the public accommodations owned and operated by
 2   Defendants with the intent to purchase and/or use the goods, services, facilities,
 3
     privileges, advantages or accommodations operated and/or owned by Defendants.
 4
 5
                                 II.    JURISDICTION & VENUE
 6
            7.     This Court has subject matter jurisdiction over this action pursuant to
 7
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
 8
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 9
10          8.     Pursuant to supplemental jurisdiction, an attendant and related cause of

11   action, arising from the same nucleus of operative facts and arising out of the same

12   transactions, is also brought under California’s Unruh Civil Rights Act, which act
13   expressly incorporates the ADA.
14          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
15   founded on the fact that the real property which is the subject of this action is
16   located in this district and that Plaintiffs cause of action arose in this district.
17
18
                                 III.   FACTS
19
            10.    The Property owned by Defendants is a facility which is open to the
20
     public and is a business establishment.
21
            11.    Plaintiff alleges that the Property has been newly constructed and/or
22
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
23
     failed to comply with California access standards which applied at the time of each
24
25   new construction and/or alteration or failed to maintain accessible features in

26   operable working condition.
27          12.    Plaintiff visited the Property during the relevant statutory period on
28   two (2) separate occasions in February 2019 and June 2019 to patronize the
                                            3
                                        COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 4 of 16 Page ID #:4



 1   business.
 2         13.    Defendants did not offer persons with disabilities with equivalent
 3
     facilities, privileges and advantages offered by Defendants to other patrons.
 4
           14.    Plaintiff encountered barriers (both physical and intangible) that
 5
     interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 6
     services, privileges and accommodations offered at the Property.
 7
           15.    However, there is no accessible parking for disabled persons and the
 8
     parking spaces designated for disabled person do not comply with the Americans
 9
10   with Disabilities Act (“ADA”).

11         16.    The parking area does not comply with the latest California Building

12   Codes (“2010 CBC Code”).
13         17.    Parking are one of the facilities, privileges, and advantages offered by
14   Defendants to patrons of the Property.
15         18.    When Plaintiff visited the Property, he experienced access barriers
16   related to parking.
17         19.    Plaintiff encountered the following barriers at Defendant’s Property:
18
19
           VIOLATION 2010 CBC Code 1129B.4; ADA 1991 § 4.6.4; ADA 2010 §
20
           502.6. (Sign Missing – Accessible Parking Space). The sign identifying the
21
           designated disabled accessible parking space is missing entirely.
22
23
           VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1); (Exterior
24
25         Route of Travel) An accessible route of travel was not provided to all

26         portions of the building, entrances and between the building and public way.
27
28         VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1), 4.1.2(1);
                                          4
                                      COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 5 of 16 Page ID #:5



 1         (Transportation - Route of Travel) An accessible route of travel must be
 2         provided within the property boundary connecting public transport zones,
 3
           parking, passenger loading zones and public streets or sidewalks they serve,
 4
           to the building entrance. There was no accessible route connecting these
 5
           elements for Plaintiff to travel: Even the exteriors of the building were not
 6
           accessible.
 7
 8
           VIOLATION of 2010 CBC 1129B.4(5); (Off-Street Unauthorized Parking
 9
10         Sign). An additional sign must be posted in a conspicuous place at all

11         entrances to off-street parking facilities at Property, or adjacent to and visible

12         from each space. It was not. The only sign which was posted was on the
13         opposite side of the exterior wall, where very few can see let alone read it.
14         There were no such signs located near the disabled parking.
15
16         VIOLATION of 2010 CBC Code Section 1129B.3; 1991 ADA § 4.6.3;
17         ADA 2010 § 502.2. (Faded Paint – Accessible Space Lines). The paint used
18
           for the designated accessible parking space is so worn and aged, it cannot be
19
           seen. This makes it unclear where the actual parking space is. The required
20
           width dimensions were not painted as required. This makes it difficult for
21
           Plaintiff to park in the designated space.
22
23
           VIOLATION of 2010 CBC Code 1133B.7.1; ADA 1991 Code § 4.6.8.
24
25         (Abrupt Change in Level Exceeding 1/2”). The path of travel from the space

26         reserved for disabled patrons, the ground surface is uneven, with changes in
27         level exceeding 1/2”.
28
                                          5
                                      COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 6 of 16 Page ID #:6



 1         VIOLATION of 2010 CBC Code 1129B.3.1. (“No Parking” – surface sign).
 2         The words “No Parking” in the adjacent loading/unloading access aisle are
 3
           faded and cannot be read. Some of the letters are entirely missing. As a
 4
           result, non-disabled patrons park in the loading/unloading access aisle or
 5
           directly behind it – blocking Plaintiff from being able to use the access aisle.
 6
 7
           VIOLATION of 2010 CBC Code Section 1127B.1. (No Accessible
 8
           Exterior Route). There is no accessible path of travel into the building
 9
10         entrances. There is no safe way for Plaintiff to park there and then travel to

11         the entrance of the Property.

12
13         VIOLATION of 2010 CBC Code Section 1127B.1;ADA 1991 Code §
14         4.6.2(1). (Directional signage). There is no directional signage showing an
15         accessible path of travel.
16
17         VIOLATION of 2010 CBC 1133B.7.4; ADA 2010 section 303.3. (Path
18
           from Parking – Uneven surface) The path of travel from the designated
19
           disabled parking space to the entrance has damaged ground which is uneven.
20
           There are cracks and uneven surfaces. The surface of the ground within the
21
           designated path of travel leading into the entrance is not flat. The disabled
22
           space leads directly into a change in level, near the entrance. This makes
23
           traveling in this area difficult. The path of travel from the designated disabled
24
25         parking space to the entrance runs into cracks and changes in level greater

26         than 1/2 inch but provides no ramps. These steep changes in level create
27         uneven surfaces.
28
                                            6
                                        COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 7 of 16 Page ID #:7



 1         VIOLATION of 2010 CBC 1133B.7.1; ADA § 4.3.8; (Walks/Sidewalks
 2         Change in Level ½”). The walk into the business does not have a continuous
 3
           common surface because there are abrupt changes in level of more than ½
 4
           inch.
 5
 6
           VIOLATION of 2010 CBC 1133B.7.1; (Walks/Sidewalks Min. Width 48”)
 7
           The walk into the business does not have a minimum width of 48”.
 8
 9
10         VIOLATION of 2010 CBC 1133B.5.1; ADA § 4.8.1 (Ramps 5%). The

11         accessible route of travel is more than 1:20 (5%) but is not a compliant ramp.

12
13         VIOLATION of 2010 CBC 1133B.5.2; (48” Min. for Ramps). The ramps
14         do not have a minimum clear width of 48” inches.
15
16         VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Least Possible Slope
17         of Ramp Mandatory). The least possible slope of the ramp leading into the
18
           business was not used.
19
20
           VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Max. Slope of Ramp
21
           8.33%). The slope of the ramp leading into the business is greater than
22
           8.33%.
23
24
25         VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4 (Level Ramp

26         Landings). Level ramp landings must be provided at the top and bottom of
27         each ramp. They were not provided.
28
                                         7
                                     COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 8 of 16 Page ID #:8



 1          VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4(1) (Width of Ramp
 2          Landings). The landing of ramps must be at least twice the width as the tamp
 3
            run leading to it, but they were not at least twice as wide.
 4
 5
            VIOLATION of 2010 CBC 1133B.5.4.2; ADA § 4.8.4(2), 4.8.4(3) (Min.
 6
            Landing Width and Length for Top Ramp Landings 60”). The top landing of
 7
            ramps were not 60” wide and long as required.
 8
 9
10          VIOLATION of 2010 CBC 1133B.5.4.2 (Min. Landing Length for Bottom

11          Ramp Landings 72”). The bottom landing of ramps was not 72” in length as

12          required.
13
14          VIOLATION of 2010 CBC 1133B.5.4.6; ADA § 4.8.4(3) (Min. Landing
15          Size for Ramps Direction Change). The minimum landing size of 60” x 60”
16          was not provided for the ramp’s change of direction.
17
18
            VIOLATION of 2010 CBC 1133B.5.4.9 (Ramp Hazard Curb). The
19
            minimum 2” hazard curb for the ramp with was not provided for the ramp.
20
21
            VIOLATION of 2010 CBC Section 1133B.2.5; ADA 1991 Code § 4.13.11;
22
            ADA 2010 Code § 404.2.9. (Effort to Operate Front Door). The door
23
            opening force was greater than 5 pounds (22.2 N 1), making it hard for
24
25          Plaintiff to get inside the main entrance.

26
     1
       The newton (symbol: N) is the International System of Units (SI) derived unit of force. It
27   is named after Isaac Newton in recognition of his work on classical mechanics,
     specifically Newton's second law of motion.
28
                                            8
                                        COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 9 of 16 Page ID #:9



 1
 2         VIOLATION of 2010 CBC Code 1133B.7.4; ADA 2010 § 303.3. (Front
 3
           Entrance Threshold/Weather Strip- Interior Changes in level). Inside the
 4
           building, the front door entrance threshold and weather strip has changes in
 5
           level greater than 1/2 inch but provides no ramps. This makes traversing this
 6
           area difficult.
 7
 8
           VIOLATION of 2010 CBC Section 1118B.1; ADA 4.2.1. (Lack of clear
 9
10         floor space). The floor space lacked clear width of thirty-two (32) inches at

11         multiple points and thirty-six (36) inches continuously, as is required. This is

12         true of product displays, areas around the counter, and interior paths. Plaintiff
13         cannot get around inside the business, because Plaintiff is blocked by product
14         displays.
15
16
           VIOLATION of 2010 CBC Section 1115B.6. (Sanitary Facilities – Door
17
           Signage). The sanitary facilities was missing door signage indicating an
18
           accessible facility.
19
20
21         VIOLATION of 2010 CBC Section 1115B.8.4; ADA 1991 Code § 4.16.6;

22         ADA 2010 Code § 604.7. (Toilet paper dispenser). The toilet tissue dispenser
23         is mounted more than 12” from the front edge of the toilet seat, making it
24         hard for Plaintiff to use the toilet.
25
26         20.    Upon information and belief, there is no compliant disabled parking,
27   walkways, or interior at the Property.
28
                                            9
                                        COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 10 of 16 Page ID #:10



  1          21.    Upon information and belief, there is no compliant accessible path of
  2   travel into the Property.
  3
             22.    Plaintiff personally encountered these barriers.
  4
             23.    These inaccessible conditions denied Plaintiff full and equal access
  5
      and caused difficulty, humiliation and frustration.
  6
             24.    The barriers existed during each of Plaintiff’s visits in 2019.
  7
             25.    Plaintiff alleges that Defendants knew that the architectural barriers
  8
      prevented access. Plaintiff will prove that Defendants had actual knowledge that the
  9
 10   architectural barriers prevented access and that the noncompliance with the

 11   ADAAG and Title 24 of the California Building Code regarding accessible features

 12   was intentional.
 13          26.    Plaintiff intends to return to Defendants public accommodation
 14   facilities in the near future. Plaintiff is currently deterred from returning because of
 15   the knowledge of barriers to equal access that continue to exist at Defendants’
 16   facilities that relate to Plaintiff’s disabilities.
 17          27.    Defendant has failed to maintain in working and useable conditions
 18
      those features necessary to provide ready access to persons with disabilities.
 19
             28.    Defendant has the financial resources to remove these barriers without
 20
      much expense or difficulty in order to make their Property more accessible to their
 21
      mobility impaired customers. These barriers are readily achievable to remove. The
 22
      United States Department of Justice has identified that these types of barriers are
 23
      readily achievable to remove.
 24
 25          29.    To date, Defendants refuse to remove these barriers.

 26          30.    On information and belief, the Plaintiff alleges that the Defendants’
 27   failure to remove these barriers was intentional because the barriers are logical and
 28   obvious. During all relevant times Defendants had authority, control and dominion
                                              10
                                           COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 11 of 16 Page ID #:11



  1   over these conditions and therefore the absence of accessible facilities was not a
  2   mishap but rather an intentional act.
  3
            31.    These barriers to access are described herein without prejudice to
  4
      Plaintiff citing addition barriers to access after inspection by plaintiff’s access
  5
      agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
  6
      once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
  7
      barriers that relate to their disability removed regardless of whether they personally
  8
      encountered them).
  9
 10
 11      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
          WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
 12
                                     (Against All Defendants)
 13
 14
            32.    Plaintiff alleges and incorporates by reference each and every
 15
 16   allegation contained in all prior paragraphs of this complaint.

 17         33.    Title III of the ADA prohibits discrimination against any person on the

 18   basis of disability in the full and equal enjoyment of the goods, services, facilities,
 19   privileges, advantages, or accommodations of any place of public accommodation
 20   by any person who owns, leases or leases to, operates a place of public
 21   accommodation. U.S.C. § 12182(a).
 22         34.    Defendants discriminated against Plaintiff by denying “full and equal
 23   enjoyment” and use of the goods, services, facilities, privileges or accommodations
 24
      of Defendant’s facility during each visit and each incident of deterred visit.
 25
            35.    The acts and omissions of Defendant herein are in violation of
 26
      Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
 27
            36.     Pursuant to the ADA discrimination is a “failure to make reasonable
 28
                                            11
                                         COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 12 of 16 Page ID #:12



  1   modifications in policies, practices or procedures, when such modifications are
  2   necessary to afford goods, services, facilities, privileged, advantages or
  3
      accommodation to individuals with disabilities, unless the entity can demonstrate
  4
      that making such modifications would fundamentally alter the nature of such goods,
  5
      services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
  6
      12182(b)(2)(A)(ii).
  7
            37.    The ADA prohibits failing to remove structural architectural barriers in
  8
      existing facilities where such removal is readily achievable. 42 U.S.C. §
  9
 10   12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily

 11   accomplishable and able to be carried out without much difficulty or expense.” Id.

 12   § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
 13   Part 36.
 14         38.    In the event removal of any barrier is shown to not be readily
 15   achievable, a failure to make goods, services, facilities, or accommodations
 16   available through alternative methods is also prohibited if these methods are readily
 17   achievable. Id. § 12182(b)(2)(A)(v).
 18
            39.    Plaintiff alleges that Defendant can easily remove the architectural
 19
      barriers at their facility without much difficulty or expense, and that Defendant
 20
      violated the ADA by failing to remove those barriers because it was readily
 21
      achievable to do so. There are companies in the area which can repaint the parking
 22
      areas for as little as $350. Defendants can afford such costs given they are a fraction
 23
      of what the Defendants takes in rental profits for such a large and expensive
 24
 25   property.

 26         40.    In the alternative, if it was not “readily achievable” for Defendants to
 27   remove the facilities barriers, the Defendants violated the ADA by failing to make
 28   the required services available through alternative methods, which are readily
                                          12
                                       COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 13 of 16 Page ID #:13



  1   achievable.
  2         41.     On information and belief, the facility was modified after January 26,
  3
      1992, mandating access requirements under the ADA.
  4
            42.     The ADA requires that facilities altered in a manner that affects or
  5
      could affect its usability must be made readily accessible to individuals with
  6
      disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
  7
            43.     Plaintiff alleges that Defendants altered the facility in a manner that
  8
      violated the ADA and was not readily accessible to physically disabled persons,
  9
 10   including Plaintiff, to the maximum extent feasible.

 11         44.     The ADA also requires reasonable modification in policies, practices,

 12   or procedures when necessary to afford such goods, services, facilities, or
 13   accommodations to individuals with disabilities, unless the entity can demonstrate
 14   that making such modifications would fundamentally alter their nature. 42 U.S.C. §
 15   12182(b)(2)(A)(ii).
 16         45.     Plaintiff alleges that Defendants violated the ADA by failing to make
 17   reasonable modifications in policies, practices, or procedures at the facility when
 18
      these modifications were necessary to afford (and would not fundamentally alter the
 19
      nature of) these goods, services, facilities, or accommodations.
 20
            46.     Plaintiff seeks a finding from this Court that Defendants violated the
 21
      ADA in order to pursue damages under California’s Unruh Civil Rights Act for
 22
      Disable Persons Act.
 23
            47.     Here the Defendants’ failure to make sure that accessible facilities
 24
 25   were available and ready to be used by the Plaintiff is a violation of law.

 26         48.     Plaintiff would like to continue to frequent Defendants’ facility
 27   because of because it is close to her home, but Plaintiff has been discriminated
 28   against and continues to be discriminated against because of the lack of accessible
                                           13
                                        COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 14 of 16 Page ID #:14



  1   features.
  2         49.    Among the remedies sought, Plaintiff seeks an injunction order
  3
      requiring compliance with the state and federal access laws for all the access
  4
      violations that exist at the Property.
  5
        V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  6                       (Cal. Civ. Code § 51-53.)
  7
                                     (Against All Defendants)
  8
  9         50.    Plaintiff repleads and incorporates by reference, as fully set forth again
 10   herein, the allegations contained in all prior paragraphs of this complaint.
 11         51.    California Civil Code § 51 states, in part: All persons within the
 12   jurisdictions of this state are entitled to the full and equal accommodations,
 13
      advantages, facilities, privileges, or services in all business establishments of every
 14
      kind whatsoever.
 15
            52.    California Civil Code § 51 also states, in part: No business
 16
      establishment of any kind whatsoever shall discriminate against any person in this
 17
      state because of the disability of the person.
 18
            53.    California Civil Code § 51(f) specifically incorporates (by reference)
 19
 20   an individual’s rights under the ADA into the Unruh Act.

 21         54.    The Unruh Act also provides that a violation of the ADA, or California
 22   state accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, §
 23   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
 24   (N.D.Cal.1994).
 25         55.    Defendants’ above-mentioned acts and omissions have violated the
 26   Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
 27
      advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
 28
                                           14
                                        COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 15 of 16 Page ID #:15



  1   disability.
  2           56.   Defendants’ above-mentioned acts and omissions have also violated
  3
      the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
  4
      are liable for damages. (Civ. Code § 51(f), 52(a)).
  5
              57.   Because violation of the Unruh Civil Rights Act resulted in difficulty,
  6
      discomfort or embarrassment for the Plaintiff, the Defendants are also each
  7
      responsible for statutory damages, such as a civil penalty. (Civ. Code § 55.56(a)-
  8
      (c)).
  9
 10           58.   Plaintiff was actually damaged.

 11   //

 12   //
 13   //
 14   //
 15   //
 16   //
 17   //
 18
      //
 19
      //
 20
      //
 21
      //
 22
      //
 23
      //
 24
 25   //

 26   //
 27   //
 28   //
                                           15
                                        COMPLAINT
Case 2:20-cv-00881-JFW-AS Document 1 Filed 01/28/20 Page 16 of 16 Page ID #:16



  1
  2         59.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
  3
      statutory minimum damages of four thousand dollars ($4,000) for each offense.
  4
                                     PRAYER FOR RELIEF
  5
                     WHEREFORE, Plaintiff prays judgment against Defendants, as
  6
      follows:
  7
            1. For injunctive relief, compelling Defendants to comply with the
  8
                  Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
  9
 10               Plaintiff is not invoking section 55 of the California Civil Code and is not

 11               seeking injunctive relief under the Disabled Person Acts.

 12         2. Damages under the Unruh Civil Rights Act which provides for actual
 13               damages and a statutory minimum of $4,000 per each offense
 14         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
 15               42 U.S.C. § 12205; and Cal. Civ. Code § 52.
 16
 17   DATED: January 27, 2020                  THE LAW OFFICE OF HAKIMI & SHAHRIARI
 18
 19
 20
                                         By:   /s/ Peter Shahriari, Esq.____________
 21                                            PETER SHAHRIARI, ESQ.
 22                                            Attorney for Plaintiff Shamar Jackson

 23
 24
 25
 26
 27
 28
                                            16
                                         COMPLAINT
